Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim offers additional language beyond what is included in claim 1 and thus is considered to further limit claim 1. However, claim 1 already requires carbon layers and metal compound layers alternately and repeatedly stacked, which necessarily (i.e., inherently according to the ordinary meaning of that term) includes between the metal compound layers. Thus, it is unclear what is required by claim 4, since it must further limit claim 1 to comply with section 112(d), but the plain meaning of the terms do not further limit claim 1 in any way.
Regarding claim 12, the claim requires a result: “reduce elution of the lithium-sulfur compound into the electrolyte”. However, it is unclear what reference should be considered in order to determine a base level of elution of lithium-sulfur compound into the electrolyte to establish whether or not a reduction occurs or not.
Regarding claim 8, the claim recites “the main carbon sources” in plural form, but there is only antecedent basis for a single main carbon source.
Further regarding claim 9, because the “auxiliary thermal treatment” introduced in that claim would constitute the second thermal treatment performed during the process of claim 9, it is unclear whether this “auxiliary thermal treatment” is meant to be the previously recited “second thermal treatment” or instead is a new thermal treatment resulting in a method having three thermal treatment steps.  If the latter, the naming of the various thermal treatment steps should be reconsidered to avoid this confusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Carbon-Stabilized Interlayer-Expanded Few-Lyaer MoSe2 Nanosheets for Sodium Ion Batteries with Enhanced Rate Capability and Cycling Performance” in Applied Materials and Interfaces, 2016, 8, page 32324 by Yongchao et al. (“Yongchao”).  Regarding claims 1, 3, 4, and 11, Yongchao discloses sodium ion batteries formed from a sodium anode a positive active material comprising cathode, and a sodium-electrolyte impregnated separator placed between the electrodes.  The positive active material includes a material comprising alternating layers of carbon and MoSe2 having a spacing between the MoSe2 layers of 6.4nm.  
Further regarding claim 5, the Office notes that outer layers of carbon will necessarily surround the inner alternating layers of Carbon/MoSe2.
Further regarding claim 6, each layer of MoSe2 includes individual monolayers of MoSe2 separated by a carbon stabilizing material.
Further regarding claims 7-10, the active material is formed by first combining selenium powder as a selenium source with sodium molybdenite as molybdenum source and oleaic acid as a main carbon source followed by heating at 220 C.  This resulted in an intermediate material having an expanded intermetal-compound layer spacing of 0.7nm.  To this, an auxiliary carbon source in the form of dopamine was provided followed by a second heating at 700 C under nitrogen to arrive at a final material with intermetal-compound layer spacing of 0.69nm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yongchao.  Yongchao is applied as described above.  Regarding claim 12, Yongchao discloses a sodium ion battery where sodium intercalates into the positive active material upon cycling to form sodium-sulfide, separating the selenide from the molybdenum.  Although Yongchao does not explicitly disclose a lithium ion battery having the positive active material of its invention, it does disclose that MoSe2 materials are useful in such battery systems.  Thus, the person of ordinary skill in the art at the time of invention would have had reason to replace the sodium anode of Yongchao with lithium and the electrolyte with a lithium-salt as nothing more than the use of a material for a commonly intended purpose of such materials.
Similarly regarding claim 13, although Yongchao is silent regarding a capacitor, it was commonly known in the art that materials useful in lithium and sodium ion batteries are also useful in forming capacitors.  Accordingly, the Office finds the capacitor of Claim 13 to be nothing more than the inclusion of the positive active material of Yonchao in a commonly known application of such materials.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “MoS2/graphene nanocomposite with enlarged interlayer distance as a high performance anode material for lithium-ion battery” by Chen et al. in Journal of Materials Research volume 31, n. 20, 2016 at page 3151 (“Chen”) in view of Yongchao.  Chen discloses an improved MoS2 active material for lithium ion batteries that provides greater stability through reduced agglomeration and enhanced metal-compound-layer spacing that includes alternating layers of graphene and MoS2.  Yongchao discloses that MoSe2 is a commonly known analog to MoS2 that finds application in lithium ion batteries that suffers from similar problems of agglomeration.  Accordingly, the person of ordinary skill in the art at the time of invention would have had reason to replace the MoS2 of Chen with MoSe2 in order to provide MoSe2 active materials for lithium ion batteries having similar improvements against agglomeration and increased layer spacing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727